Case: 18-20184     Document: 00515588913          Page: 1    Date Filed: 10/05/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 5, 2020
                                   No. 18-20184                            Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Idowu Olugbenga Temetan, also known as David Cole,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CR-99-1


   Before Higginbotham, Jones, and Higginson, Circuit Judges.
   Per Curiam:*
          Upon pleading guilty to several fraud-related crimes, Appellant Idowu
   Olugbenga Temetan was sentenced to 51 months’ imprisonment followed by
   a three-year term of supervised release (“TSR”). He raises two challenges
   on appeal. First, he contends the district court erred in imposing supervised
   release because the Sentencing Guidelines counsel against a TSR where the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-20184         Document: 00515588913               Page: 2      Date Filed: 10/05/2020




                                          No. 18-20184


   defendant is, like Temetan, a deportable alien. Alternatively, he challenges
   one of the conditions of his TSR, arguing that the district court failed to orally
   pronounce it at sentencing. The Government acknowledges that error and
   seeks correction of an additional clerical error in the written judgment. We
   affirm the district court’s imposition of supervised release, but we vacate the
   judgment in part and remand for the district court to conform the judgment
   to its oral pronouncements at sentencing.
                                                I.
           In October 2017, Idowu Olugbenga Temetan, a citizen of Nigeria and
   legal permanent resident of the United States, pleaded guilty to one count of
   conspiracy to commit wire fraud, one count of passport forgery, and three
   counts of wire fraud. The charges arose from an email scheme that used
   promises of “investment opportunities, international lottery winnings, or
   similar claims” to induce targets into sharing their banking information or
   sending money to cover purported processing fees. Temetan was sentenced
   to 51 months in prison followed by a three-year TSR. The court also ordered
   restitution in the amount of $187,422.60 and set a payment schedule for that
   award. Temetan did not object to the TSR or the restitution plan.
           Temetan raises two arguments on appeal. First, he contends that the
   district court erred in imposing a TSR because he is a deportable alien. 1
   Second, he argues that the district court abused its discretion by imposing a
   supervised release condition that it did not recite at sentencing.




           1
             Although the Government initially contends it is “not clear whether Temetan
   qualified as a ‘deportable alien’ at the time of sentencing,” it later concedes that he likely
   is deportable under 8 U.S.C. § 1227 because his “crimes qualify as ones of moral
   turpitude.”




                                                 2
Case: 18-20184           Document: 00515588913               Page: 3      Date Filed: 10/05/2020




                                            No. 18-20184


                                                  II.
                                                  A.
           Section 5D1.1(c) of the Sentencing Guidelines states that a district
   court “ordinarily should not impose a term of supervised release [where] the
   defendant is a deportable alien who likely will be deported after
   imprisonment.” However, the accompanying commentary provides that
   supervised release may be appropriate for such a defendant if it would
   provide added deterrence or protection. 2 In imposing a TSR on a deportable
   defendant, the district court need not expressly refer to § 5D1.1(c) as long as
   it offers a “particularized explanation and concern [that] would justify
   imposition of a term of supervised release.” 3 Where, as here, the TSR
   imposed is within the defendant’s Guidelines range, this “requirement is not
   onerous.” 4
           Temetan acknowledges the district court’s discretion over supervised
   release but maintains that the court erred by failing to explain its deviation
   from § 5D1.1(c). Because he did not object below, we review for plain error. 5
   To establish plain error, Temetan must show a forfeited error that is clear or
   obvious and affects his substantial rights.6 If he makes that showing, we may
   correct the error if it “seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” 7


           2
               U.S.S.G. § 5D1.1 cmt. n.5.
           3
               United States v. Dominguez-Alvarado, 695 F.3d 324, 330 (5th Cir. 2012).
           4
               United States v. Becerril-Pena, 714 F.3d 347, 349 (5th Cir. 2013).
           5
               Dominguez-Alvarado, 695 F.3d at 327.
           6
               Puckett v. United States, 556 U.S. 129, 135 (2009).
           7
            Id. (internal alterations omitted) (quoting United States v. Olano, 507 U.S. 725,
   736 (1993)).




                                                   3
Case: 18-20184           Document: 00515588913              Page: 4    Date Filed: 10/05/2020




                                             No. 18-20184


                                                  B.
           The district court did not invoke § 5D1.1(c) at Temetan’s sentencing
   hearing, nor did it explain why it chose to impose supervised release. 8
   However, the court did state that its overall sentence was justified by “the
   seriousness of [Temetan’s] offense, the fact that he’s in Criminal History
   Category II, and the fact that he’s a little more culpable than his
   codefendant,” who received a lesser sentence. 9
           Under our precedent, this explanation was likely adequate to justify
   supervised release. In Dominguez-Alvarado, for example, it was enough that
   before imposing supervised release on a deportable defendant, the district
   court referenced the statutory sentencing factors, the need to “deter future
   criminal conduct,” and the defendant’s “particular background and
   characteristics.” 10 Likewise in Becerril-Pena, the district court’s finding that
   the defendant’s sentence was “appropriate under the factors listed in 18
   U.S.C. § 3553(a) and those applicable to sentencing generally” provided a
   sufficiently particularized explanation for its imposition of a TSR. 11
           Even if the court’s explanation were clearly erroneous, Temetan fails
   to show that the error affected his substantial rights. “A sentencing error
   affects a defendant’s substantial rights if he can show a reasonable probability
   that, but for the district court’s misapplication of the Guidelines, he would


           8
             Temetan’s PSR likewise omitted § 5D1.1(c) from its recommendation on
   supervised release.
           9
             We are not limited to considering the district court’s statements about supervised
   release in particular; rather, we may “consider, as a whole, the district court’s remarks at
   the sentencing hearing.” United States v. Figueroa-Dominguez, 675 F. App’x 488, 490 (5th
   Cir. 2017) (unpublished) (per curiam).
           10
                Dominguez-Alvarado, 695 F.3d at 330.
           11
                Becerril-Pena, 714 F.3d at 351.




                                                  4
Case: 18-20184        Document: 00515588913             Page: 5      Date Filed: 10/05/2020




                                         No. 18-20184


   have received a lesser sentence.” 12 Temetan’s TSR was within the advisory
   Guidelines range, he had a significant criminal history, and the fraudulent
   scheme for which he was convicted had devastating consequences for its
   victims, many of them elderly or disabled. All these factors counsel in favor
   of supervised release, and it is unlikely a more particularized explanation
   would have changed the court’s sentence. 13 Thus, we affirm the district
   court’s imposition of supervised release.
                                             III.
           Temetan next argues that there is a discrepancy between the court’s
   oral pronouncements at sentencing and one of the supervised release
   conditions that appears in his written judgment. Among the proposed
   conditions listed in Temetan’s presentence investigation report (“PSR”),
   which the court orally adopted at sentencing, was a requirement that he
   report to the nearest U.S. Probation Office within 72 hours of reentering the
   United States after removal. However, the court’s written judgment requires
   immediate reporting. The Government concedes that this discrepancy is error
   and the PSR’s 72-hour provision should control. 14 We therefore remand for
   the district court to revise Temetan’s judgment accordingly.



           12
             United States v. Cancino-Trinidad, 710 F.3d 601, 606 (5th Cir. 2013) (quoting
   United States v. Mudekunye, 646 F.3d 281, 289 (5th Cir. 2011)).
           13
              See United States v. Chavez-Chum, 768 F. App’x 247, 251 (5th Cir. 2019)
   (unpublished) (per curiam) (explaining that where a defendant’s TSR is “within the
   recommended Guidelines range for a supervised-release term, [it is] presumptively
   reasonable” despite any § 5D1.1(c) error); Becerril-Pena, 714 F.3d at 351 (Regardless of
   § 5D1.1(c), “supervised release remains especially appropriate for defendants with lengthy
   criminal histories.”); U.S.S.G. § 5D1.1 cmt. n.3 (instructing sentencing courts “to
   consider, among other factors . . . the nature and circumstances of the offense”).
           14
             See United States v. Mireles, 471 F.3d 551, 557 (5th Cir. 2006) (“Where there is
   an actual conflict between the district court’s oral pronouncement of sentence and the
   written judgment, the oral pronouncement controls.”). Temetan would have us vacate the




                                               5
Case: 18-20184         Document: 00515588913                Page: 6        Date Filed: 10/05/2020




                                            No. 18-20184


                                                 IV.
           Finally, the Government seeks correction of a clerical error in the
   written judgment, which does not reflect the restitution payment plan orally
   pronounced at sentencing. Temetan does not address the Government’s
   request, so we consider it unopposed and remand for the district court to add
   the payment plan announced at sentencing to the judgment. 15
                                                 V.
           For the foregoing reasons, we affirm the district court’s imposition of
   supervised release, but we vacate the judgment in part and remand to the
   district court for the limited purpose of conforming the written judgment to
   its oral pronouncements at sentencing.




   reporting provision altogether on the ground that the district court did not recite it at
   sentencing. However, in the time since briefing in this case concluded, we have clarified
   that the district court may satisfy its oral-pronouncement obligation either by enumerating
   the conditions of supervised release at sentencing or by orally adopting a document,
   typically a PSR, that lists the conditions. United States v. Diggles, 957 F.3d 551, 560 (5th Cir.
   2020) (en banc); see id. at 561 n.5. In this case, the district court did the latter.
           15
              See United States v. Illies, 805 F.3d 607, 610 (5th Cir. 2015) (remanding for the
   district court to correct a clerical error regarding the defendant’s consecutive sentences);
   United States v. Lemoine, 326 F. App’x 869, 870 (5th Cir. 2009) (unpublished) (per curiam)
   (remanding for the district court to correct a clerical error concerning the schedule for the
   defendant’s restitution payments).




                                                  6